Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 19, 2016

The Court of Appeals hereby passes the following order:

A17D0104. STANLEY P. HOUGHTON v. JOAN N. HOUGHTON.

      Stanley Houghton and Joan Houghton were divorced in April of 1991. As a part
of their divorce, the parties entered into a consent judgment, which gave Joan
Houghton the unilateral right to sell certain property. When Joan Houghton attempted
to sell the property in 2015, Stanley Houghton prevented her from enforcing her right.
Joan Houghton filed a petition for contempt and sought attorneys’ fees pursuant to
OCGA § 9-15-14, which the trial court awarded. Stanley Houghton then filed an
application for discretionary appeal in this court. We, however, lack jurisdiction.
      The Georgia Supreme Court has jurisdiction over all divorce and alimony cases,
including those cases ancillary to the divorce proceedings. See Ga. Const. 1983, Art.
VI, Sec. VI, Par. III (6); Morris v. Surges, 284 Ga. 748, 750 (2) (670 SE2d 84) (2008).
See also Iannicelli v. Iannicelli, 169 Ga. App. 155 (1) (311 SE2d 850) (1983) (“an
application for contempt to enforce the divorce decree is ancillary to, and an incident
of, the divorce action, and jurisdiction to hear an appeal of this nature is in the
Supreme Court.”) (punctuation omitted). As the underlying subject matter of this
application is divorce, it is hereby TRANSFERRED to the Supreme Court for
disposition.
Court of Appeals of the State of Georgia
                                      10/19/2016
        Clerk’s Office, Atlanta,____________________
        I certi fy that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my si gnature and the seal of said court
hereto affixed the day and year last above written.

                                                  , Clerk.